DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 20 is objected to because of the following informalities:  “non” was deleted.  Appropriate correction is required.



Response to Arguments
Applicant's arguments filed 2/4/2022 regarding claims 1 and 20 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.



“The Office alleges that these features amount to "mapping a damaged surface region by calculating angles used to measure a distance to each target point, and processing the data for the damaged region to generate a 3D representation of the damaged region." Office Action at 4-5.
The claimed defect detection apparatus, however, fundamentally differs in function and capability from Troy's "apparatus for mapping a damaged region on an object." Specifically, Troy's apparatus is only configured to determine "3D coordinates" for target points once "the distance to each of the target points" is acquired through "aiming the laser ranging device at each of the target points." Troy at [0005] (emphases added). In contrast, the claimed apparatus "calculates angles between an observation point and at least one position in the external appearance image data" and "converts the angles into coordinate data based on the defined measurement surface," as recited by amended independent claim 1. In other words, the claimed apparatus "defines a measurement surface" based on a limited number of measurements, which are used to convert angles of other points in the captured image to coordinate data without measuring a distance to those points with the surveying instrument.”

	Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes Troy from carrying out the steps in claims 1 and 20. Troy does suggest the noted features by disclosing a surveying range device performing the process of capturing an image of a region, detecting points, and determining angles between the surveying device and the points on the region (see figure 3, para. 0030).  Troy teaches that the surveying range device measures the distance to the points based on the determined angles (see figure 3, para. 0030).  The surveying range device calculates 3D coordinates for the points based on the distance, and therefore, the determined angles (see figure 3, para. 0031-0033). Finally, Troy teaches calculating the area/size of the damaged region based on calculated 3D coordinates (see figure 3, para. 0032-0033).


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troy et al. (US 2015/0116481).

Regarding claim 1, Troy teaches a defect detection apparatus comprising:
a measurement surface definition unit that defines a measurement surface based on angle and distance measurements associated with at least two points on an external appearance of a structure, wherein the angle and distance measurements are obtained with a surveying instrument (see para. 0030, 0033, where Troy discusses a ranging device detecting distance and angle to the points); 
a defect detection unit that detects a structural defect of the structure that appears on the external appearance of the structure through imaging processing from external appearance image data that is generated by imaging the external appearance of the structure in the defined measurement surface with the surveying instrument (see para. 0030-0033, where Troy discusses a ranging device detecting distance and angle to the points); and
a calculation unit that: calculates angles between an observation point and at least one position in the external appearance image data (see claim 1, para. 0030, where Troy discusses a ranging device detecting the angles (elevation/azimuth or pan/tilt) from the surveying device to the points);
converts the angles into coordinate data based on the defined measurement surface (see claim 1, para. 0031, where Troy discusses calculating 3D coordinates for the target points); and
detected structural defect based on a portion of the coordinate data corresponding to a portion of the external appearance image data associated with the detected structural defect (see claim 1, para. 0032, where Troy discusses calculating the area/size of the damaged region based on calculated 3D coordinates).

Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage media.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Abernathy (US 7,298,869).

Regarding claim 2, Troy does not expressly teach wherein the coordinate data is a global coordinate value that is correlated with a pixel that constitutes the external appearance image data.  However, Abernathy teaches wherein the coordinate data is a global coordinate value that is correlated with a pixel that constitutes the external appearance image data (see figure 1, col. 5 lines 1-5, where Abernathy discusses receiving GPS positioning data of image data captured).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, while the teaching of Abernathy continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The Troy and Abernathy systems perform orthorectification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Troy does not expressly teach further comprising an orthorectification processing unit that performs orthorectification processing on the external appearance image data by using the coordinate data.  However, Abernathy teaches further comprising an orthorectification processing unit that performs orthorectification processing on the external appearance image data by using the coordinate data (see col. 10 lines 20-39, where Abernathy discusses orthorectification process is to make any two overlapping pixels of two overlapping captured image frames to represent the same piece of terrain).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, while the teaching of Abernathy continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The Troy and Abernathy systems perform orthorectification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 4, Abernathy teaches wherein the orthorectification processing unit performs the orthorectification processing on each of first external appearance image data generated by performing imaging with the surveying instrument and second external appearance image data generated by performing imaging with the surveying instrument, and the defect detection apparatus further comprises a stitching processing unit that performs stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification (see claim 1, col. 7 line 63-col. 8 line 6, where Abernathy discusses comparing images and map data to orthorectify and integrate topographical images into a composite image or mosaic).
The same motivation of claim 3 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Abernathy to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform orthorectification.

Regarding claim 5, Abernathy teaches wherein the first external appearance image data and the second external appearance image data are image data that is generated by sequentially performing imaging with the surveying instrument, the defect detection apparatus further comprises a display control unit, in a case where the stitching processing unit does not perform the stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and the second external appearance image data subjected to the orthorectification processing by the orthorectification processing unit to each other, the display control unit displays a first external appearance image based on the first external appearance image data subjected to the orthorectification processing on a display unit, in a case where the stitching processing unit performs the stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and the second external appearance image data subjected to the orthorectification processing by the orthorectification (see claim 1, col. 7 line 63 – col. 8 line 6, where Abernathy discusses comparing images and map data to orthorectify and integrate topographical images into a composite image or mosaic).
The same motivation of claim 3 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Abernathy to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform orthorectification.

Regarding claim 8, Troy does not expressly teach further comprising a display control unit that controls display of a display unit, wherein the display control unit displays a position of the defect based on the coordinate data on the display unit in combination with a map image in order for a user to identify the position.  However, Abernathy teaches further comprising a display control unit that controls display of a display unit, wherein the display control unit displays a position of the defect based on the coordinate data on the display unit in combination with a map image in order for a user to identify the position (see col. 13 lines 20-25, where Abernathy discusses a user interface that displays the defect).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Abernathy to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform orthorectification.
.


6 is rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Abernathy (US 7,298,869) in view of Carr et al. (US 2015/0022656).

Regarding claim 6, Abernathy teaches in a case where the stitching processing unit performs the stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and the second external appearance image data subjected to the orthorectification processing by the orthorectification processing unit to each other, the display control unit displays a stitching-processed external appearance image based on the stitching-processed external appearance image data subjected to the stitching processing by the stitching processing unit, the first defect information based on the first defect data relating to the first external appearance image data calculated by the calculation unit, and second defect information based on second defect data relating to the second external appearance image data calculated by the calculation unit on the display unit (see claim 1, col. 7 line 63 – col. 8 line 6, where Abernathy discusses comparing images and map data to orthorectify and integrate topographical images into a composite image or mosaic).
Troy and Abernathy do not expressly teach wherein in a case where the stitching processing unit does not perform the stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and the second external appearance image data subjected to the orthorectification processing by the orthorectification processing unit to each other, the display control unit displays a first external appearance image based on the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and first defect information based on first defect data relating to the first external appearance image data that is calculated by the calculation unit in the display unit.  However, Carr teaches wherein in a case where the stitching processing unit does not perform the (see para. 0045, 0067, where Carr discusses displaying orthorectify images by geometrically correcting the image with geographic coordinate reference data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy and Abernathy with Carr to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform orthorectification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy and Abernathy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy and Abernathy, while the teaching of Carr continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The Troy, Abernathy, and Carr systems perform orthorectification, therefore one of ordinary skill in the art would have reasonable expectation of .

7 is rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Abernathy (US 7,298,869) in view of Carr et al. (US 2015/0022656) in view of Jahanshahi et al. (US 8,873,837).

Regarding claim 7, Troy, Abernathy, and Carr do not expressly teach wherein the first defect information includes a position, a length, and a width of a defect, and the second defect information includes a position, a length, and a width of a defect.  However, Jahanshahi teaches wherein the first defect information includes a position, a length, and a width of a defect, and the second defect information includes a position, a length, and a width of a defect (see figure 12, col. 8 lines 7-40, where Jahanshahi discusses using a crack map with pixel coordinate data to calculate crack thickness and orientation).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy, Abernathy, and Carr with Jahanshahi to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform orthorectification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy, Abernathy, and Carr in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, Abernathy, and Carr, while the teaching of Jahanshahi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine .


19 is rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Jahanshahi et al. (US 8,873,837).

Regarding claim 19, Troy does not expressly teach wherein the structural defect is a crack that appears on the external appearance of the structure.  However, Jahanshahi teaches wherein the structural defect is a crack that appears on the external appearance of the structure (see figure 2, col. 3 lines 3-27, where Jahanshahi discusses capturing images and detecting structural cracks in concrete structures such as buildings, bridges, etc.).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Jahanshahi to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform orthorectification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, while the teaching of Jahanshahi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The Troy and Jahanshahi systems perform orthorectification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned .

s 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Chen et al. (US 2013/0216089).

Regarding claim 21, Troy does not expressly teach wherein the defect detection unit is configured to detect the structural defect of the structure due to deterioration of the structure that appears on an external appearance of the structure through the imaging processing from the external appearance image data.  However, Chen teaches wherein the defect detection unit is configured to detect the structural defect of the structure due to deterioration of the structure that appears on an external appearance of the structure through the imaging processing from the external appearance image data (see para. 0049, 0065, where Chen discusses determining the defect damage such as deterioration).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Chen to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform orthorectification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The 

Claim 22 is rejected as applied to claim 21 as pertaining to a corresponding non-transitory computer-readable storage media.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
Freeman et al. (US 9,336,552)
Kochi et al. (US 2009/0245653)  
Nakaniwa (US 2009/0135401)





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663